



ENERSYS
AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK UNITS
UNDER THE SECOND AMENDED AND RESTATED
2010 EQUITY INCENTIVE PLAN
THIS AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK UNITS (this “Agreement”),
dated as of May 16, 2016, is between ENERSYS, a Delaware corporation (the
“Company”), and the individual identified on the signature page hereof (the
“Participant”).
BACKGROUND
A.The Participant is currently an employee of the Company or one of its
Subsidiaries.
B.The Company desires to (i) provide the Participant with an incentive to remain
in the employ of the Company or one of its Subsidiaries, and (ii) increase the
Participant’s interest in the success of the Company by granting restricted
stock units (the “Restricted Stock Units”) to the Participant.
C.This grant of the Restricted Stock Units is (i) made pursuant to the Second
Amended and Restated EnerSys 2010 Equity Incentive Plan (the “Plan”); (ii) made
subject to the terms and conditions of this Agreement and Appendix A; and (iii)
not employment compensation nor an employment right and is made in the sole
discretion of the Company’s Compensation Committee.
AGREEMENT
NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:
1.Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Stock Units shall be subject to the
Plan. The terms of the Plan and the Background provisions of this Agreement are
hereby incorporated into this Agreement by reference and made a part hereof as
if set forth in their entirety in this Section 1. If there is a conflict or an
inconsistency between the Plan and this Agreement, the Plan shall govern.
2.Grant of Restricted Stock Units.
(a)Subject to the provisions of this Agreement and pursuant to the provisions of
the Plan, the Company hereby grants to the Participant the number of Restricted
Stock Units specified on the signature page of this Agreement. The Company shall
credit to a bookkeeping account maintained by the Company, or a third party on




Page 1 of 24

--------------------------------------------------------------------------------





behalf of the Company, for the Participant’s benefit, the number of Restricted
Stock Units granted hereunder, each of which shall be deemed to be the
equivalent of one share of the Company’s Common Stock.
(b)If the Company declares and pays a dividend or a distribution on Common Stock
in the form of cash, then a number of additional Restricted Stock Units shall be
credited to the Participant as of the payment date for such dividend or
distribution equal to the result of dividing (i) the product of the total number
of Restricted Stock Units credited to the Participant as of the record date for
such dividend or distribution (other than previously settled or forfeited
Restricted Stock Units) times the per share amount of such dividend or
distribution, by (ii) the Fair Market Value of one share of Common Stock as of
the record date for such dividend or distribution. Any Restricted Stock Units
credited to the Participant under this subsection shall be or become vested or
forfeited (as appropriate) to the same extent as the underlying Restricted Stock
Units.
(c)If the Company declares and pays a dividend or distribution on the Common
Stock in the form of additional shares, or there occurs a forward split of
Common Stock, then a number of additional Restricted Stock Units shall be
credited to the Participant as of the payment date for such dividend or
distribution or forward split equal to (i) the number of Restricted Stock Units
credited to the Participant as of the record date for such dividend or
distribution or split (other than previously settled or forfeited Restricted
Stock Units), multiplied by (ii) the number of additional shares actually paid
as a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock. Any Restricted Stock Units credited to the
Participant under this subsection shall be or become vested or forfeited (as
appropriate) to the same extent as the underlying Restricted Stock Unit.
3.Terms and Conditions.
(a)    Vesting. All of the Restricted Stock Units shall initially be unvested.
Twenty-five percent (25%) of the Restricted Stock Units (rounded up to the
nearest whole number) shall vest on the first anniversary of the date of this
Agreement and on each of the next three (3) successive anniversaries thereof
(each such anniversary, a “Vesting Date”) unless previously vested or forfeited
in accordance with the Plan or this Agreement (the “Normal Vesting Schedule”).
(i)Any Restricted Stock Units that fail to vest because the employment condition
is not satisfied shall be forfeited, subject to the special provisions set forth
in Subsections 3(a)(ii) through 3(a)(iv).
(ii)If the Participant’s employment terminates due to death or Permanent
Disability or in the event of a Change in Control where the holders of the
Company’s Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, Restricted Stock Units not previously
vested shall immediately become vested. With respect to any of the Restricted
Stock Units that




Page 2 of 24

--------------------------------------------------------------------------------





constitute “deferred compensation” as defined under Code Section 409A, for
purposes of this Section 3(a)(ii) and any acceleration of the Restricted Stock
Units upon a Change in Control, a Change in Control shall be deemed to occur
only if, in addition to the requirements set forth in the Plan, the Change in
Control also meets the requirements of IRS Reg. §1.409A-3(i)(5), to the extent
necessary to avoid the imposition of taxes thereunder.
(iii)If on or within two years after a Change in Control (other than a Change in
Control described in Section 3(a)(ii) above), the Participant terminates
employment for Good Reason, or is terminated by the Company without Cause,
Restricted Stock Units not previously vested shall immediately become vested.
(iv)In the event of the Participant’s Retirement, the Compensation Committee may
determine, in its sole discretion, whether and the manner in which Restricted
Stock Units not previously vested (or any portion thereof) shall be vested and
be settled pursuant to Section 3(d). In the absence of Compensation Committee
action, upon such Retirement, the Restricted Stock Units which have not vested
as of the date of such termination shall vest pro-rata as of the date of the
Participant’s Retirement. All such Restricted Stock Units which shall have not
vested as a result of such Retirement shall be immediately and automatically
forfeited without consideration of any kind and to the extent that the date the
Participant first becomes eligible for Retirement and the vesting date under
this Section 3(a)(iv) are in different tax years, any amount payable under this
subsection shall constitute the payment of nonqualified deferred compensation,
subject to the requirements of Code Section 409A unless an exemption under the
treasury regulations is available.
The number of unvested Restricted Stock Units that shall vest pro-rata upon
Retirement (absent action to the contrary by the Compensation Committee)
described in the penultimate sentence of the foregoing paragraph of this Section
3(a)(iv) shall be calculated by multiplying (A) the quotient obtained by
dividing the number of completed months that the Participant was employed by the
Company or one of its Subsidiaries since the most recent Vesting Date by 48, by
(B) the number of Restricted Stock Units subject to this Agreement.
(b)    Restrictions on Transfer. Until the earlier of the applicable vesting
date under the Normal Vesting Schedule, the date of a termination of employment
due to death or Permanent Disability, the date of a Change in Control described
in Section 3(a)(ii), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(iii), or as otherwise
provided in the Plan, no transfer of the Restricted Stock Units or any of the
Participant’s rights with respect to the Restricted Stock Units, whether
voluntary or involuntary, by operation of law or otherwise, shall be permitted.
Unless the Compensation Committee determines otherwise, upon any attempt to
transfer any Restricted Stock Units or any rights in respect of the Restricted
Stock Units before the earlier of the applicable vesting date under the Normal
Vesting Schedule, the date of a termination of employment due to death or
Permanent Disability, the date of a Change in Control described in Section
3(a)(ii), or the date of a termination of




Page 3 of 24

--------------------------------------------------------------------------------





employment on or within two years after a Change in Control described in Section
3(a)(iii), such unit, and all of the rights related to such unit, shall be
immediately and automatically forfeited by the Participant without consideration
of any kind.
(c)    Forfeiture. Upon termination of the Participant’s employment with the
Company or a Subsidiary for any reason other than death, Permanent Disability or
one of the reasons set forth in Sections 3(a)(iii) and (iv), the Participant
shall forfeit any and all Restricted Stock Units which have not vested as of the
date of such termination and such units shall revert to the Company without
consideration of any kind.
(d)    Settlement. Restricted Stock Units not previously forfeited shall be
settled on the earlier of the applicable Vesting Date under the Normal Vesting
Schedule, the date of a termination of employment due to death or Permanent
Disability, the date of a Change in Control described in Section 3(a)(ii), the
date of a termination of employment on or within two years after a Change in
Control described in Section 3(a)(iii), or, unless otherwise provided by the
Compensation Committee, the date of a termination of employment due to
Retirement described in Section 3(a)(iv), by delivery of one share of Common
Stock for each Restricted Stock Unit being settled or, if determined by the
Compensation Committee in its sole discretion, by a payment of cash equal to the
Fair Market Value of one share of Common Stock.
4.Noncompetition. The Participant agrees with the Company that, for as long as
the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries) following a termination of such employment due to
Permanent Disability or under Sections 3(a)(iii) or (iv) of this Agreement or
that occurs after any of the Restricted Stock Units have vested, the Participant
shall not, without the prior written consent of the Company, directly or
indirectly, and whether as principal or investor or as an employee, officer,
director, manager, partner, consultant, agent, or otherwise, alone or in
association with any other person, firm, corporation, or other business
organization, engage or otherwise become involved in a Competing Business in the
Americas, Europe, Middle East or Asia, or in any other geographic area
throughout the world (a) in which the Company or any of its Subsidiaries has
engaged in any of the activities that comprise a Competing Business during the
Participant’s employment, or (b) in which the Participant has knowledge of the
Company’s plans to engage in any of the activities that comprise a Competing
Business (including, without limitation, in any area in which any customer of
the Company or any of its Subsidiaries may be located); provided, however, that
the provisions of this Section 4 shall apply solely to those activities of a
Competing Business, with which the Participant was personally involved or for
which the Participant was responsible while employed by the Company or its
Subsidiaries during the twelve (12) month period preceding termination of the
Participant’s employment. This Section 4 will not be violated, however, by the
Participant’s investment of up to US$100,000 in the aggregate in one or more
publicly-traded companies that engage in a Competing Business.




Page 4 of 24

--------------------------------------------------------------------------------





5.Wrongful Solicitation. As a separate and independent covenant, the Participant
agrees with the Company that, for as long as the Participant is employed by the
Company or any of its Subsidiaries and continuing for twelve (12) months (or
such longer period as may be provided in an employment or similar agreement
between the Participant and the Company or one of its Subsidiaries) following a
termination of such employment due to Permanent Disability or under Sections
3(a)(iii) or (iv) of this Agreement or that occurs after any of the Restricted
Stock Units have vested, the Participant shall not engage in any Wrongful
Solicitation.
6.Confidentiality; Specific Performance.
(a)    The Participant agrees with the Company that the Participant shall not at
any time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant’s employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all instruments and papers, and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 6. The term “Confidential Information” shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Participant.
(b)    The Participant agrees that upon termination of the Participant’s
employment with the Company or any Subsidiary for any reason, the Participant
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way evidencing (in




Page 5 of 24

--------------------------------------------------------------------------------





whole or in part) Confidential Information relating to the business of the
Company and its Subsidiaries and Affiliates. The Participant further agrees that
the Participant will not retain or use for the Participant’s account at any time
any trade names, trademark, or other proprietary business designation used or
owned in connection with the business of the Company or its Subsidiaries or
Affiliates.
(c)    The Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section
6, or Section 4 or 5 above, would be inadequate and, in recognition of this
fact, the Participant agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond (or other security other than any mandatory minimum or nominal bond or
security), shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy which may then be available.
7.Taxes.
(a)    This Section 7(a) applies only to (a) all Participants who are U.S.
employees, and (b) to those Participants who are employed by a Subsidiary of the
Company that is obligated under applicable local law to withhold taxes with
respect to the settlement of the Restricted Stock Units. Such Participant shall
pay to the Company or a designated Subsidiary, promptly upon request, and in any
event at the time the Participant recognizes taxable income, or withholding of
employment taxes is required, with respect to the Restricted Stock Units, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to the Restricted Stock Units. The
Participant may satisfy the foregoing requirement by making a payment to the
Company in cash or, in accordance with rules and regulations promulgated by the
Compensation Committee, by delivering already owned unrestricted shares of
Common Stock or by having the Company withhold a number of shares of Common
Stock in which the Participant would otherwise become vested under this
Agreement, in each case, having a value equal to the maximum amount of tax
permitted to be withheld that will not result in adverse financial accounting
consequences to the Company. Such shares shall be valued at their fair market
value on the date as of which the amount of tax to be withheld is determined.
(b)    The Participant acknowledges that the tax laws and regulations and
financial accounting principles and guidance applicable to the Restricted Stock
Units and the disposition of the shares following the settlement of Restricted
Stock Units are complex and subject to change.
8.Securities Laws Requirements. The Company shall not be obligated to transfer
any shares following the settlement of Restricted Stock Units to the Participant
free of a restrictive legend if such transfer, in the opinion of counsel for the
Company, would violate the Securities Act of 1933, as amended (the “Securities
Act”) (or any other federal or state statutes having similar requirements as may
be in effect at that time).




Page 6 of 24

--------------------------------------------------------------------------------





9.No Obligation to Register. The Company shall be under no obligation to
register any shares as a result of the settlement of the Restricted Stock Units
pursuant to the Securities Act or any other federal or state securities laws.
10.Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any of the
Restricted Stock Units granted under this Agreement or any shares resulting the
settlement thereof without the prior written consent of the Company or its
underwriters.
11.Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock Units by any holder thereof in violation
of the provisions of this Agreement or the Certificate of Incorporation or the
Bylaws of the Company, will be valid, and the Company will not transfer any
shares resulting from the settlement of Restricted Stock Units on its books nor
will any of such shares be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with such provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
such provisions.
12.Rights as a Stockholder. The Participant shall not possess the right to vote
the shares underlying the Restricted Stock Units until the Restricted Stock
Units have been settled in accordance with the provisions of this Agreement and
the Plan.
13.Survival of Terms. This Agreement shall apply to and bind the Participant and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Sections
4-7,13, 14, 16, 18-21 and 23 shall expressly survive the forfeiture of the
Restricted Stock Units and the termination of this Agreement.
14.Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or sent by certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Participant, to
the Participant’s attention at the mailing address set forth on the signature
page of this Agreement (or to such other address as the Participant shall have
specified to the Company in writing) and, if to the Company, to the Company’s
office at 2366 Bernville Road, Reading, Pennsylvania 19605, Attention: General
Counsel (or to such other address as the Company shall have specified to the
Participant in writing). All such notices shall be conclusively deemed to be
received and shall be effective, if sent by hand delivery, upon




Page 7 of 24

--------------------------------------------------------------------------------





receipt, or if sent by registered or certified mail, on the fifth day after the
day on which such notice is mailed.
15.Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
16.Authority of the Administrator. The Compensation Committee shall have full
authority to interpret and construe the terms of the Plan and this Agreement,
including but not limited to making all determinations regarding eligibility,
vesting, forfeiture and the calculation of the number of Restricted Stock Units
awarded or credited under this Agreement. The determination of the Compensation
Committee as to any such matter of interpretation, construction or calculation
shall be final, binding and conclusive.
17.Representations. The Participant has reviewed with his or her own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that the Participant
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Agreement.
18.Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.
19.Entire Agreement; Language; Governing Law. This Agreement and the Plan and
the other related agreements expressly referred to herein set forth the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Agreement. This Agreement has been prepared in
English and may be translated into one or more other languages. If there is a
discrepancy between or among any of these versions, the English version shall
prevail. Unless otherwise restricted by applicable law, this Agreement may be
executed electronically. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, USA.




Page 8 of 24

--------------------------------------------------------------------------------





20.Severability; Judicial Reformation. Should any provision of this Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Agreement. Moreover, if one or more
of the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, in lieu of severing such unenforceable provision, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear, and such determination by such
judicial body shall not affect the enforceability of such provisions or
provisions in any other jurisdiction.
21.Amendments; Construction. The Compensation Committee may amend the terms of
this Agreement prospectively or retroactively at any time, but (unless otherwise
provided under Section 18 of the Plan) no such amendment shall impair the rights
of the Participant hereunder without his or her consent. To the extent the terms
of Section 4 conflict with any prior agreement between the parties related to
such subject matter, the terms of Section 4, to the extent more restrictive,
shall supersede such conflicting terms and control. Headings to Sections of this
Agreement are intended for convenience of reference only, are not part of this
Agreement and shall have no effect on the interpretation hereof.
22.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Restricted Stock Units subject to
all the terms and conditions of the Plan and this Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee upon any questions arising under
this Agreement.
23.Miscellaneous.
(a)    No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Compensation Committee. The Participant shall not have any claim or right to
receive grants of Awards under the Plan. Neither the Plan nor this Agreement, or
any action taken or omitted to be taken hereunder or thereunder, shall be deemed
to create or confer on the Participant any right to be retained as an employee
of the Company or any Subsidiary or other Affiliate thereof, or to interfere
with or to limit in any way the right of the Company or any Affiliate or
Subsidiary thereof to terminate the employment of the Participant at any time.
(b)    No Restriction on Right of Company to Effect Corporate Changes. Neither
the Plan nor this Agreement shall affect in any way the right or power of the




Page 9 of 24

--------------------------------------------------------------------------------





Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.
(c)    Assignment. The Company shall have the right to assign any of its rights
and to delegate any of its duties under this Agreement to any of its Affiliates.
The terms and conditions of this Agreement shall be binding upon and shall inure
to the benefit of the permitted successors and assigns of the Company (including
any person or entity which acquires all or substantially all of the assets of
the Company).
(d)    Adjustments. The Restricted Stock Units shall be adjusted or terminated
as contemplated by Section 16(a) of the Plan, including, in the discretion of
the Compensation Committee, rounding to the nearest whole number of Restricted
Stock Units or shares of Common Stock, as applicable.
(a)    Clawback Policy. The Restricted Stock Units, and any cash or shares of
Common Stock delivered upon settlement of the Restricted Stock Units shall be
subject to the terms of the clawback policy adopted by the Board of Directors
(as such policy may be amended from time-to-time).
24.    Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant's “separation from service” (as such term is
defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant's
death (the “Delay Period”). Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.






Page 10 of 24

--------------------------------------------------------------------------------





[REST OF PAGE LEFT INTENTIONALLY BLANK]




Page 11 of 24

--------------------------------------------------------------------------------









THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.
BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE USE AND
TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE EXTENT
NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.
 
 
 
ENERSYS
 
 
By:
 
 
Name:
 
David M. Shaffer
Title:
 
President & Chief Executive Officer
 
PARTICIPANT
 
 
Name:
 
 
Address:
 
 
 
 
 

Date of Grant: May 16, 2016


Number of Restricted Stock Units: ________






Page 12 of 24

--------------------------------------------------------------------------------





Appendix A
to
Restricted Stock Unit Agreement – for Employees
Under the Second Amended and Restated 2010 Equity Incentive Plan


This Appendix A contains supplemental terms and conditions for awards of
Restricted Stock Units (“RSUs”) granted as of the Date of Grant set forth in the
Agreement under the Second Amended and Restated 2010 Equity Incentive Plan (the
“Plan”) to Participants who reside outside the United States or who are
otherwise subject to the laws of a country other than the United States.
You have also received the Agreement applicable to the Award set forth therein.
The Agreement, together with this Appendix A and the Plan are the terms and
conditions of the grant of RSUs set forth in the Agreement. To the extent that
this Appendix A amends, deletes or supplements any terms of the Agreement, this
Appendix A shall control. Capitalized terms used but not defined herein shall
have the same meanings ascribed to them in the Agreement.
Section I of this Appendix A contains special terms and conditions that govern
the RSUs outside of the United States. Section II of this Appendix A includes
special terms and conditions in the specific countries listed therein.


This Appendix A may also include information regarding exchange controls,
taxation of awards and certain other issues of which you should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control, tax and other laws concerning RSUs in effect as of
May __, 2016. Such laws are often complex and change frequently; the information
may be out of date at the time you vest in the RSUs or sell shares acquired
under the Plan. As a result, the Company strongly recommends that you not rely
on the information noted herein as the only source of information relating to
the consequences of your participation in the Plan.


In addition, this Appendix A is general in nature, does not discuss all of the
various laws, rules and regulations which may apply to your particular situation
and the Company does not assure you of any particular result. Accordingly, you
are strongly advised to seek appropriate professional advice as to how the
relevant laws in your country apply to your specific situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Award was
granted or is considered a resident of another country for local law purposes,
the information contained herein may not be applicable to you in the same
manner. In addition, the Company shall, in its sole discretion, determine to
what extent the terms and conditions contained herein will apply under these
circumstances.






Page 13 of 24

--------------------------------------------------------------------------------





Section I. All Countries Outside the United States


1.    Nature of Grant. In accepting the Award, you acknowledge that:


1.1
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



1.2
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;



1.3
all decisions with respect to future grants, if any, will be at the sole
discretion of Company;



1.4
you are voluntarily participating in the Plan;



1.5
the RSUs and the shares subject to the RSUs are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or any Subsidiary, and which is outside the scope of your employment
contract, if any;



1.6
the RSUs and the shares subject to the RSUs are not intended to replace any
pension rights, if any, or compensation;



1.7
the RSUs and the shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary;



1.8
the grant of the RSUs and your participation in the Plan will not be interpreted
to form an employment contract or relationship with the Company or any
Subsidiary;



1.9
the future value of the underlying shares is unknown and cannot be predicted
with certainty;



1.10
if you obtain shares, the value of those shares acquired may increase or
decrease in value;







Page 14 of 24

--------------------------------------------------------------------------------





1.11
in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
termination of your employment with the Company or any Subsidiary (for any
reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Subsidiaries from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, you will be deemed irrevocably to have
waived his or her entitlement to pursue such claim;



1.12
in the event of termination of your employment (whether or not in breach of
local labor laws), your right to vest in the RSUs under the Plan, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Compensation Committee shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Award;



1.13
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of Common Stock;



1.14
you are hereby advised to consult with your personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan;



1.15
unless otherwise provided in the Plan or by the Company in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and



1.16
neither the Company, any Subsidiary nor any Affiliate of the Company shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to you pursuant to the settlement of the RSUs or the subsequent sale of any
shares acquired upon settlement.



2.     Data Privacy. I hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of my personal data
as described in this Agreement and any other Award grant materials by and among,
as applicable, the employer, the Company and its subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing my
participation in the Plan (“Data”).




Page 15 of 24

--------------------------------------------------------------------------------





I understand that the Company and the employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Awards or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in my favor,
for the exclusive purpose of implementing, administering and managing the Plan.


I understand that Data will be transferred to a third party plan administrator,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. I understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than my country. I understand that if I reside outside the
United States, I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, the third party administrator and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
if I reside outside the United States, I may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing my local human resources
representative. Further, I understand that I am providing the consents herein on
a purely voluntary basis. If I do not consent, or if I later seek to revoke my
consent, my employment status or service and career with the employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
my consent is that the Company would not be able to grant me the Award or other
awards or administer or maintain such awards. Therefore, I understand that
refusing or withdrawing my consent may affect my ability to participate in the
Plan. For more information on the consequences of my refusal to consent or
withdrawal of consent, I understand that I may contact my local human resources
representative.


3.    Payment of Taxes. The following provisions supplement Section 7 of the
Agreement entitled “Taxes.”


3.1
Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, your portion of social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items





Page 16 of 24

--------------------------------------------------------------------------------





is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer.
3.2    You further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant of the Award, the issuance of shares upon vesting/settlement of the Award,
the subsequent sale of shares acquired pursuant to such issuance and the receipt
of any dividends or dividend equivalents; and (2) do not commit to, and are
under no obligation to, structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.
3.3     Further, if you have become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
3.4
You authorize the Company and/or the Employer, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (1) withholding in shares to be
issued or cash distributed upon vesting/settlement of the Award; (2) withholding
from your wages or other cash compensation paid to you by the Company and/or
you; (3) withholding from the proceeds of the sale of shares acquired upon
vesting/settlement of the Award either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization).



3.5
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares, for tax purposes, you are deemed to
have been issued the full number of shares subject to the vested Award,
notwithstanding that a number of the shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.



3.6
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the shares or
the proceeds of the sale of shares, if you fail to comply with this obligation.







Page 17 of 24

--------------------------------------------------------------------------------





Section II. Country-Specific Provisions


Canada


Securities Law Notification. You are permitted to sell shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
that the resale of such shares takes place outside of Canada through the
facilities of a national securities exchange on which the shares are listed
(i.e., The New York Stock Exchange).


Language Consent. The parties acknowledge that it is their express wish that the
Plan, the Agreement and this Appendix A, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Plan, Agreement and Appendix A » ), ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.


Data Privacy. The following provision supplements Section I.2 of this Appendix
A.


You hereby authorize the Company or the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any Affiliate of the Company and the Compensation
Committee to disclose and discuss the Plan with their advisors. You further
authorize the Company and any affiliate to record such information and to keep
such information in your file.


Foreign Asset Reporting Information. You are responsible for reporting foreign
property (including shares acquired under the Plan) on form T1135 (Foreign
Income Verification Statement) if the total cost of your foreign property
exceeds C$100,000 at any time in the applicable tax year. For the 2013 tax year,
the filing deadline is July 31, 2014. For the 2014 tax year and later, the form
must be filed by April 30th of the following year.


China


Payment of RSUs. Notwithstanding any discretion in Section 11 of the Plan or in
Section 2 of the Agreement and Appendix A, the grant of RSUs does not provide
any right for you to receive shares and the RSUs are payable in cash only.






Page 18 of 24

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Under these new rules, you may be subject to reporting obligations
for Awards acquired under the Plan and Plan-related transactions. It is your
responsibility to comply with this reporting obligation and you should consult
your personal tax advisor in this regard.


Finland
There are no country-specific provisions.
India
Payment of RSUs. Notwithstanding any discretion in Section 11 of the Plan and
Section 2 of the Agreement, the grant of RSUs does not provide any right for you
to receive shares and the RSUs are payable in cash only.


Exchange Control Information. You must repatriate to India the proceeds from the
sale of shares acquired at vesting and any dividends received in relation to the
shares within 90 days after receipt. You must obtain evidence of the
repatriation of funds in the form of a foreign inward remittance certificate
(the “FIRC”) from the bank where you deposited the foreign currency. You must
retain the FIRC in your records to present to the Reserve Bank of India or your
Employer in the event that proof of repatriation is requested.
Foreign Assets Reporting Information. You are required to declare your foreign
bank accounts and any foreign financial assets (including shares held outside
India) in your annual tax return. It is your responsibility to comply with this
reporting obligation and you should consult your personal advisor in this
regard.


Malaysia


Director Notification Obligation. If you are a director of a Malaysian
affiliate, you are subject to certain notification requirements under the
Malaysian Companies Act. Among these requirements is an obligation to notify the
Malaysian affiliate in writing when you receive or dispose of an interest (e.g.,
an award under the Plan or shares) in the Company or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.


Insider-Trading Information. You should be aware of the Malaysian
insider-trading rules, which may impact your acquisition or disposal of shares
or rights to shares under the Plan. Under the Malaysian insider-trading rules,
you are prohibited from acquiring or selling shares or rights to shares (e.g.,
an award under the Plan) when you are in possession of information which is not
generally available and which you know or should know will have a material
effect on the price of shares once such information is generally available.




Page 19 of 24

--------------------------------------------------------------------------------







Data Privacy. The following provision replaces Section I.2 of this Appendix A.


I hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
in this Agreement and Appendix and any other Plan grant materials by and among,
as applicable, the Employer, the Company and any of its other Subsidiaries or
Affiliates or any third parties authorized by the same in assisting in the
implementation, administration and management of my participation in the Plan.
I may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, the fact and conditions of my participation in the Plan, details of all
RSUs or any other entitlement to Shares awarded, cancelled, exercised, vested,
unvested or outstanding in my favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
I also authorize any transfer of Data, as may be required, to any external stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan and/or with whom any shares acquired upon vesting of RSUs are
deposited. I acknowledge that these recipients may be located in my country or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy
Saya dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi saya seperti yang dinyatakan dalam Perjanjian dan
Lampiran ini dan apa-apa bahan geran Pelan oleh dan di antara, seperti mana yang
terpakai, Majikan, Syarikat dan mana-mana Anak Syarikat yang lain atau Syarikat
Sekutu kami atau mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk
membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan saya dalam
Pelan.
Sebelum ini, saya mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang saya,
termasuk, tetapi tidak terhad kepada, nama saya, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa saham atau jawatan pengarah yang dipegang
dalam Syarikat, fakta dan syarat-syarat penyertaan saya dalam Pelan, butir-butir
semua RSU atau apa-apa hak lain untuk Saham yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah saya ("Data"), untuk tujuan yang eksklusif bagi melaksanakan, mentadbir
dan menguruskan Pelan.
Saya juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada pembekal perkhidmatan pelan saham luar yang lain sebagaimana
yang mungkin dipilih oleh Syarikat pada masa depan, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan sesiapa yang
mendepositkan apa-apa saham yang diperolehi apabila RSU terletak hak. . Saya
mengakui bahawa penerima-penerima ini mungkin berada di negara saya atau di
tempat lain, dan bahawa negara penerima (contohnya, Amerika Syarikat)





Page 20 of 24

--------------------------------------------------------------------------------





laws and protections to my country, which may not give the same level of
protection to Data. I understand that I may request a list with the names and
addresses of any potential recipients of Data by contacting my local human
resources representative. I authorize the Company, the external stock plan
service provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing my
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing my participation in the Plan. I understand that Data will be held
only as long as is necessary to implement, administer and manage my
participation in the Plan. I understand that I may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing my local human resources
representative, whose contact details are Cheng Liang Heng,
cl.heng@enersys.com.sg, Further, I understand that I am providing the consents
herein on a purely voluntary basis. If I do not consent, or if I later seek to
revoke my consent, my employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing my consent is that the Company would not be able to grant future
RSUs or other equity awards to me or administer or maintain such awards.
Therefore, I understand that refusing or withdrawing my consent may affect my
ability to participate in the Plan. For more information on the consequences of
my refusal to consent or withdrawal of consent, I
mungkin mempunyai undang-undang privasi data dan perlindungan yang berbeza
daripada negara saya, yang mungkin tidak boleh memberi tahap perlindungan yang
sama kepada Data. Saya faham bahawa saya boleh meminta senarai nama dan alamat
mana-mana penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan saya. Saya memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan
saham luar dan mana-mana penerima lain yang mungkin membantu Syarikat (masa
sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan
penyertaan saya dalam Pelan untuk menerima, memiliki, menggunakan, mengekalkan
dan memindahkan Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan penyertaan saya dalam
Pelan. Saya faham bahawa Data akan dipegang hanya untuk tempoh yang diperlukan
untuk melaksanakan, mentadbir dan menguruskan penyertaan saya dalam Pelan. Saya
faham bahawa saya boleh, pada bila-bila masa, melihat Data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan saya, di mana butir-butir hubungannya
adalah Cheng Liang Heng, cl.heng@enersys.com.sg. Selanjutnya, saya memahami
bahawa saya memberikan persetujuan di sini secara sukarela. Jika saya tidak
bersetuju, atau jika saya kemudian membatalkan persetujuan saya, status
pekerjaan atau perkhidmatan dan kerjaya saya dengan Majikan tidak akan terjejas;
satunya akibat buruk jika saya tidak bersetuju atau menarik balik persetujuan
saya adalah bahawa Syarikat tidak akan dapat memberikan RSU pada masa depan atau
anugerah ekuiti lain kepada saya atau mentadbir atau mengekalkan anugerah
tersebut. Oleh itu, saya faham bahawa keengganan atau penarikan balik
persetujuan saya boleh menjejaskan keupayaan saya untuk mengambil bahagian dalam
Pelan. Untuk maklumat lanjut mengenai akibat keengganan saya





Page 21 of 24

--------------------------------------------------------------------------------





understand that I may contact my local human resources representative.
untuk memberikan keizinan atau penarikan balik keizinan, saya fahami bahawa saya
boleh menghubungi wakil sumber manusia tempatan saya.



Mexico


Nature of Grant. The following provisions supplement Section I.1 (Nature of
Grant) of this Appendix A:


Acknowledgment of the Grant. In accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement, including this Appendix A,
and that you have reviewed the Plan and the Agreement, including this Appendix
A, in its entirety and fully understand and accept all provisions of the Plan
and the Agreement, including this Appendix A. You further acknowledge that you
have read and specifically and expressly approve the terms and conditions of
Section I.1 (Nature of Grant) of this Appendix A, in which the following is
clearly described and established:


(1)     Your participation in the Plan does not constitute an acquired right.


(2)     The Plan and your participation in the Plan are offered by the Company
on a wholly discretionary basis.


(3)     Your participation in the Plan is voluntary.


(4)    Neither the Company nor any Affiliate is responsible for any decrease in
the value of the RSUs granted and/or shares issued under the Plan.


Labor Law Acknowledgment and Policy Statement. In accepting the RSUs, you
expressly recognize that the Company, with registered offices at 2366 Bernville
Road, Reading, Pennsylvania 19605, United States of America, is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of shares does not constitute an employment
relationship between you and the Company since you are participating in the Plan
on a wholly commercial basis and your sole employer is EnerSys de Mexico, S.A.
de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV (each, a “Mexican
Subsidiary”). Based on the foregoing, you expressly recognize that the Plan and
the benefits that you may derive from participation in the Plan do not establish
any rights between you and your employer, a Mexican Subsidiary, and do not form
part of the conditions of your employment and/or benefits provided by such
Mexican Subsidiary, and any modification of the Plan or its termination shall
not constitute a change or impairment of the terms and conditions of your
employment.


You further understand that your participation in the Plan is a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right




Page 22 of 24

--------------------------------------------------------------------------------





to amend and/or discontinue your participation in the Plan at any time, without
any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or any benefits derived from the Plan;
therefore, you grant a full and broad release to the Company, its shareholders,
officers, agents, legal representatives, and subsidiaries with respect to any
claim that may arise.


Spanish Translation.


Reconocimiento de la Subvención. Al aceptar las Unidades de Acciones
Restringidas (“RSU” por sus siglas en inglés), Ud. reconoce que ha recibido y
revisado una copia del Términos y Condiciones, y reconoce, además, que acepta
todas las disposiciones del Términos y Condiciones. Ud. también reconoce que Ud.
ha leído y aprobado de forma expresa los términos y condiciones establecidos en
la Sección I.1 (“Nature of Grant”) en este Appendix A, que claramente dispone lo
siguiente:


(1)    Su participación en el Plan no constituye un derecho adquirido;


(2)    El Plan y su participación en el Plan es ofrecido por la Compañía de
manera completamente discrecional;


(3)    Su participación en el Plan es voluntaria; y


(4)    Ni la Compañía ni cualquiera subsidiaria es responsable de cualquier
disminución del valor de las Unidades de Acciones Restringidas y/o las acciones
emitidas bajo el Plan.


Declaración y Reconocimiento de Derecho y Política Laboral. Al aceptar las
Unidades de Acciones Restringidas, Ud. reconoce que la Compañía, con domicilio
social en 2366 Bernville Road, Reading, Pennsylvania 19605, United States of
America, EE.UU., es el único responsable de la administración del Plan y su
participación en el Plan y cualquier adquisición de las acciones bajo el Plan no
constituyen una relación laboral entre Ud. y la Compañía, porque Ud. está
participando en el Plan en su totalidad sobre una base comercial y su único
empleador es EnerSys de Mexico, S.A. de CV, Powersonic, S.A. de CV or Yecoltd,
S. de R.L. de CV. Basado en lo anterior, Ud. expresamente reconoce que el Plan y
los beneficios que pueden derivarse de la participación en el Plan no establecen
algún derecho entre Ud. y el Empleador, EnerSys de Mexico, S.A. de CV,
Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y que no forman parte de
las condiciones de empleo y/o beneficios provenidos por EnerSys de Mexico, S.A.
de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y cualquier
modificación del Plan o la terminación de su contrato no constituirá un cambio o
deterioro de los términos y condiciones de su empleo.


Además, Ud. comprende que su participación en el Plan es causado por una
decisión discrecional y unilateral de la Compañía, por lo que la Compañía se
reserva el derecho




Page 23 of 24

--------------------------------------------------------------------------------





absoluto de modificar y/o suspender su participación en el Plan en cualquier
momento, sin responsabilidad alguna a Ud.


Finalmente, Ud. manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de la Compañía, por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia usted otorga un amplio y total descargo de
responsabilidad a la Compañía, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales, y Subsidiarias, con
respecto a cualquier demanda que pudiera surgir.


Poland


Exchange Control Notice. Polish residents holding foreign securities (including
shares) and maintaining accounts abroad must report information to the National
Bank of Poland on transactions and balances of the securities and cash deposited
in such accounts if the value of such securities and cash (when combined with
all other assets held abroad) exceeds PLN 7,000,000. If required, the reports
must be filed on a quarterly basis on special forms available on the website of
the National Bank of Poland.


If you transfer funds in excess of €15,000 into Poland in connection with the
sale of shares under the Plan, the funds must be transferred via a bank account.
You are required to retain the documents connected with a foreign exchange
transaction for a period of five years, as measured from the end of the year in
which such transaction occurred. If you hold shares acquired under the Plan
and/or maintain a bank account abroad, you will have reporting duties to the
National Bank of Poland.


Switzerland
Securities Law Notice. The grant of the RSUs is considered a private offering in
Switzerland and is therefore not subject to securities registration in
Switzerland.




Page 24 of 24